196 F.2d 1017
John COSTELLO, Trustee of the Estate of Angelo Pagliaro,Bankrupt, Appellant,v.C. N. GOLDEN, Appellee.
No. 13082.
United States Court of Appeals Ninth Circuit.
May 15, 1952.

Shapro & Rothschild, San Francisco, Cal.  (Daniel R. Cowans, San Francisco, Cal., of counsel), for appellant.
Robert H. Moran, Phillip M. Millspaugh, Richmond, Cal., for appellee.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court reversing an order of a referee in bankruptcy.  On the grounds and for the reasons stated in the District Court's opinion, 99 F. Supp. 548, the order appealed from is affirmed.